Citation Nr: 1535961	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-14 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1972 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that continued a 20 percent rating for the Veteran's low back disability.  The Veteran filed a notice of disagreement in July 2008 and was provided with a statement of the case in March 2009.  The Veteran perfected his appeal with a March 2009 VA Form 9.  

The Veteran testified before a Veterans Law Judge in December 2010 and a copy of that transcript is of record.  

In a February 2011 decision, the Board took jurisdiction of the Veteran's TDIU claim and remanded for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In a February 2013 decision, the Board again remanded the claim for further development.  

In October 2014, the Veteran testified before another Veterans Law Judge in May 2014 and waived his right to appear at an additional hearing before a third Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011); see also 38 U.S.C.A. § 7102(a) (West 2014); 38 C.F.R. § 19.3: 20.707 (2014).  A copy of that transcript is also of record.

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals January 2014 VA examinations and the October 2014 Board hearing transcript.  




FINDINGS OF FACT

1.  Prior to April 4, 2011, the Veteran had the following service-connected disabilities: lumbar disc disease, rated as 20 percent disabling; minimal bone spur with tenderness, left ankle, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; right lower extremity radiculopathy associated with lumbar disc disease, rated as 10 percent disabling; left lower extremity radiculopathy associated with lumbar disc disease, rated as 20 percent disabling; residual fracture, right base of fourth finger, left hand, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  

2.  From April 4, 2011, to June 26, 2012, the Veteran had the following service-connected disabilities: lumbar disc disease, rated as 40 percent disabling; minimal bone spur with tenderness, left ankle, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; right lower extremity radiculopathy associated with lumbar disc disease, rated as 20 percent disabling from April 14, 2011, and 10 percent disabling from May 16, 2011; left lower extremity radiculopathy associated with lumbar disc disease, rated as 20 percent disabling; residual fracture, right base of fourth finger, left hand, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  

3.  Since June 26, 2012, the Veteran has had the following service connected disabilities: lumbar disc disease, rated as 40 percent disabling; minimal bone spur with tenderness, left ankle, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; right lower extremity radiculopathy associated with lumbar disc disease, rated as 10 percent disabling; left lower extremity radiculopathy associated with lumbar disc disease, rated as 10 percent disabling; residual fracture, right base of fourth finger, left hand, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  

4.  For the entire appeal period, the evidence of record is in relative equipoise as to whether the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant TDIU, no discussion of the VA's duties to notify and assist is necessary.

Analysis

The Veteran contends that he is unemployable due to his service-connected disabilities.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. 
Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Instead the regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Here, prior to April 4, 2011, the Veteran had the following service-connected disabilities: lumbar disc disease, rated as 20 percent disabling; minimal bone spur with tenderness, left ankle, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; right lower extremity radiculopathy associated with lumbar disc disease, rated as 10 percent disabling; left lower extremity radiculopathy associated with lumbar disc disease, rated as 20 percent disabling; residual fracture, right base of fourth finger, left hand, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  

From April 4, 2011, to June 26, 2012, the Veteran had the following service-connected disabilities: lumbar disc disease, rated as 40 percent disabling; minimal bone spur with tenderness, left ankle, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; right lower extremity radiculopathy associated with lumbar disc disease, rated as 20 percent disabling from April 14, 2011, and 10 percent disabling from May 16, 2011; left lower extremity radiculopathy associated with lumbar disc disease, rated as 20 percent disabling; residual fracture, right base of fourth finger, left hand, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  

Since June 26, 2012, the Veteran has had the following service connected disabilities.  lumbar disc disease, rated as 40 percent disabling; minimal bone spur with tenderness, left ankle, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; right lower extremity radiculopathy associated with lumbar disc disease, rated as 10 percent disabling; left lower extremity radiculopathy associated with lumbar disc disease, rated as 10 percent disabling; residual fracture, right base of fourth finger, left hand, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  

The Board notes that the Veteran does not meet the percentage standards under 38 C F R. § 4 16(a) with the exception of a brief period from April 4, 2011 to June 25, 2012.  However, as the Veteran's claim has been referred and considered by the Director of Compensation and Pension Service for extraschedular consideration, the Board may proceed and the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities  

Turning to the relevant evidence of record, the Veteran was afforded a VA back examination in August 2007.  The examiner noted that the Veteran takes Tramadol for his pain.  The Veteran reported that this medication makes him sleepy, "zonked out", and causes and upset stomach.  The examiner also noted that the Veteran takes over the counter NSAIDs (nonsteroidal anti-inflammatory drugs).  The Veteran reported that this medication causes an upset stomach.  The examiner noted that the Veteran's back affected the Veteran's occupation in that he works for McDonald's as supportive living personnel and that he works with employees that have disabilities.  

An October 2008 VA treatment record shows that the Veteran reported that he cannot work due to back and shoulder pain. 

On his July 2008 notice of disagreement, the Veteran reported that he takes medication for his low back disability that affects his ability to function.  

A July 2008 statement of physical exertion limitations shows that a private physician concluded that the Veteran could not perform the full range of functions for sedentary work.  
The Veteran underwent a left ankle VA examination in August 2008.  The examiner concluded that the Veteran's left ankle disability had no significant effects on the Veteran's occupational activities.  

In an October 2008 statement the Veteran reported that his left hand injury causes difficulty and severe pain when he is writing, using a computer, or just the everyday use of his left hand.  The Veteran also reported that his injury has cost him employment prospects.  The Veteran reported that he takes several medications for pain which impairs him from focusing or performing meaningful employment related tasks.  The Veteran also reported that he takes these medications for pain and problems with his swollen left ankle foot and hand.  

The Veteran was afforded a left hand VA examination in December 2008.  The Veteran reported that he was not employed because he was laid off.  The examiner noted that the Veteran's left hand had no significant effects on his usual occupation.  

The Veteran was afforded another left ankle VA examination in October 2009.  The examiner noted that the Veteran takes NSAIDS and over the counter Advil with a fair response.  The examiner also noted that there were no side effects from the current treatments.  The examiner noted that the Veteran was able to stand for 15 to 30 minutes and was unable to walk more than a few yards.  The Veteran reported that he was unemployed for the prior two to five years because he could not stand up and had to leave employment.  The examiner noted that the Veteran's left ankle impact on occupational activities was decreased mobility and pain.  

An October 2009 VA treatment record shows that the Veteran reported that he resigned from the Department of Homeland Security, TSA in February 2006 due to pain in his feet and back and because he could not stand for the job requirements.  The Veteran reported that the flash from looking at the computers bothered him.  The Veteran also reported that he has been seeking jobs since but has not been hired.  The Veteran also reported that he could not work currently due to pain at multiple sites and numbness in his extremities.  The Veteran also reported that he had pain in his bilateral shoulders, feet, low back, and neck.  

At the December 2010 Board hearing the Veteran testified that he had to leave his job with the Department of Homeland Security due to excess standing and trauma on the back.  The Veteran also reported that his pain medication he is on currently makes him drowsy and "woozy".  The Veteran also testified that he cannot hold a full-time job.  The Veteran also reported that he cannot sit or stand.  The Veteran also stated that if he sits too long he goes numb.  

The Veteran was afforded a back VA examination on April 4, 2011.  The Veteran reported that he stopped working as a medical in-home support worker in 2007 due to low back pain and having to drive so much.  The Veteran reported that he was also worried because the medication he takes makes him sleepy.  The examiner noted that the Veteran's lumbar spine disability with bilateral radiculopathy affected his usual occupation resulting in work problems due to assignment of different duties and increased absenteeism.  The examiner also noted the effects on occupational activities included decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  The examiner concluded that due to the severity of pain while sitting, standing, and walking, and limited range of motion of lumbar spine, the Veteran would have difficulty working a full time job.  The examiner noted that the Veteran requires a predominantly sedentary job with the ability to have frequent changes in position.  The examiner also concluded that the Veteran was precluded from employment that required bending, squatting, pulling, pushing, lifting more than five pounds, or climbing.  

The Veteran was afforded a VA examination for his service-connected bilateral hearing loss and tinnitus in November 2011.  The examiner concluded that the Veterans' hearing loss and tinnitus did not impact his ability to work.  

The Veteran was afforded a VA examination for his service-connected left ankle in November 2011.  The examiner concluded that the Veteran's left ankle condition impacted his ability to work in that the Veteran stated that his most recent job required a lot of standing which caused increased pain in his left ankle.  

The Veteran was afforded a VA examination in regards to his service-connected disabilities in January 2014.  The examiner concluded that the Veteran's service-connected disabilities, either individually or in concert, less likely as not render him unable to obtain or retain substantially gainful employment.  The examiner explained that the Veteran's left ankle and back with bilateral radiculopathy conditions would impact his ability to do a physically demanding job with prolonged standing, walking and lifting.  The examiner further explained that the Veteran would be able to do a sedentary job with restrictions and more frequent breaks to change positions.  The examiner also explained that the Veteran's left ring finger condition impacts his ability to perform work requiring prolonged typing, writing, gripping and lifting.  The examiner stated that the Veteran would be able to do a sedentary job that does not require him to do prolonged typing, writing, gripping and lifting.  The examiner further stated that the Veteran is well educated and would be employable in a number of positions that are sedentary.  The examiner noted that the Veteran would require his employer to allow for more frequent breaks to change positions.  The examiner also noted that the Veteran would have difficulty working full time at a sedentary job due to the chronic severity of his low back pain.  The examiner noted that the Veteran would be able to work part time.  The examiner also noted that the Veteran's back pain would cause increased absenteeism and it may be difficult to keep a full-time position.  

In a March 2014 memo, the VA Compensation and Pension Directory concluded that individual and collective evaluations of the service-connected disabilities did not present evidence that the Veteran is unable to secure and follow any substantially gainful occupation.  The Director concluded that the Veteran is capable of performing sedentary employment.  

At the October 2014 Board hearing, the Veteran testified that his previous jobs included a courier for Federal Express, McDonald's Training Center and the Department of Homeland Security.  The Veteran testified that his duties as a courier included lifting, pushing, pulling and driving.  The Veteran also testified that he assisted the persons with disabilities with showering, getting in and out of the car and getting up.  The Veteran reported that he stopped working at the McDonald's Training Center due to the job duties.  The Veteran also testified that no company would hire him due to the medications that he takes and the restrictions that he would require at work.  The Veteran reported that Tramadol makes him lethargic.  The Veteran also reported that he has an associate's degree in specialized business and that he was a dental technician in the military.  The Veteran reported that he has not worked as a dental technician since leaving the military.  The Veteran testified that most of his work experience has been physical labor.  The Veteran also reported that he stopped during security checks around the same time he stopped working at the McDonald's Training Center.  

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Board notes that the competent and credible evidence of record illustrates that due to his service-connected disabilities alone, the Veteran would not be able to perform manual labor.  Additionally, the Veteran would only be able to perform sedentary employment that allowed him to change positions frequently and did not require prolonged writing or typing.  Furthermore, the competent and credible evidence of record suggests that the Veteran would only be able to maintain part time employment with the possibility of increased absenteeism.  The Board therefore resolves all reasonable doubt in the Veteran's favor and determines that a TDIU rating is warranted.  38 U.S.C.A. §§ 5107(b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.  Accordingly, the appeal is granted.  







(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a total disability rating based on individual unemployability by reason of the service-connected disabilities is granted, subject to the laws and regulations controlling disbursement of VA monetary benefits.



__________________________                               __________________________
            K. OSBRONE                                                            K.J ALIBRANDO
         Veterans Law Judge,                                              Acting Veterans Law Judge,
    Board of Veterans' Appeals                                        Board of Veterans' Appeals



______________________________
	DEBORAH W. SINGLETON
Veterans Law Judge, 
  Board of Veterans' Appeals



Department of Veterans Affairs


